513 So. 2d 1045 (1987)
STATE of Florida, Petitioner,
v.
Joseph CASSEUS, Respondent.
No. 70226.
Supreme Court of Florida.
October 8, 1987.
Robert A. Butterworth, Atty. Gen. and Ralph Barreira, Asst. Atty. Gen., Miami, for petitioner.
Joseph Casseus, in pro. per.
EHRLICH, Justice.
We have for review Casseus v. State, 508 So. 2d 1251 (Fla. 3d DCA 1987), because of conflict with our recent decision in State v. Ginebra, 511 So. 2d 960 (Fla. 1987). We have jurisdiction, article V, section 3(b)(3), Florida Constitution, and quash the decision below.
Relying on its decision in Ginebra v. State, 498 So. 2d 467 (Fla. 3d DCA 1986), the district court below reversed the trial court's summary denial of Casseus' Florida Rule of Criminal Procedure 3.850 motion, finding that Casseus' contentions, that his counsel was ineffective in failing to inform him of the possibility of deportation as a result of his guilty pleas and that his pleas were made involuntary as a result of this lack of information, are valid grounds for collateral relief from those pleas. 508 So.2d at 1251. In State v. Ginebra, we recently quashed the third district's decision in that case, holding that "counsel's failure to advise his client of the collateral consequence of deportation does not constitute ineffective assistance of counsel." 511 So.2d at 962.
On the authority of our decision in Ginebra, we quash the decision below and remand for proceedings consistent with this opinion.
It is so ordered.
McDONALD, C.J., and OVERTON, GRIMES and KOGAN, JJ., concur.
BARKETT, J., concurs in result only.
SHAW, J., dissents.